[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-14950         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        APRIL 17, 2012
                                      ________________________        JOHN LEY
                                                                        CLERK
                           D.C. Docket No. 2:11-cr-00017-LGW-JEG-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,


                                               versus


JAMES RONALD MCCORMICK,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                           (April 17, 2012)

Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
      James Ronald McCormick appeals his 135-month sentence for armed bank

robbery as substantively unreasonable. Specifically, McCormick argues that the

court district did not properly weigh the 18 U.S.C. § 3553(a) factors in imposing a

64-month upward variance.

      We review the reasonableness of a defendant’s final sentence only for abuse

of discretion. United States v. Rodriguez, 628 F.3d 1258, 1262 (11th Cir. 2010),

cert. denied, 131 S.Ct. 2166 (2011). First, we ensure that the district court

committed no significant procedural error. Id. at 1264. Second, in reviewing a

sentence for substantive reasonableness, we examine whether the district court

(1) failed to afford consideration to relevant factors that were due significant

weight, (2) gave significant weight to an improper or irrelevant factor, or

(3) committed a clear error of judgment in balancing the proper factors. United

States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc), cert. denied, 131

S.Ct. 1813 (2011).

      McCormick does not argue on appeal that his sentence was procedurally

unreasonable. Rather, he argues that the 64-month upward variance imposed by

the district court was substantively unreasonable. We do not presume that a

sentence outside the guidelines range is unreasonable, and we give due deference

to the district court’s decision that the § 3553(a) factors, on a whole, justify any

                                           2
variance. Irey, 612 F.3d at 1187. At the same time, however, the sentencing court

must give “serious consideration” to the extent of any departure and it must offer

sufficient justifications for imposing an unusually harsh sentence. Id. at 1186.

           In explaining the reasons for the upward variance, the district court focused

on McCormick’s “remarkably serious” criminal history:

       Mr. McCormick, as you know more than anyone, your criminal
       history is remarkable. It is remarkably serious. And although the
       guidelines score you at a Criminal History Category III, the fact
       remains that you have been convicted of murder and convicted of
       kidnapping and convicted of escape and convicted of forgery and
       convicted of six other misdemeanor criminal offenses. That is
       remarkable... and I am not taking into account the nineteen other
       arrests that you had on top of those convictions.

Additionally, with respect to the nature and circumstances of the instant offense,

the court noted that McCormick intentionally used a device that “looked like

something terrifying,” a bomb, to intimidate a bank teller who was “six months

pregnant.” The court explicitly ruled that the variance was necessary to reflect the

seriousness of the offense, to promote respect for the law, and to prevent

recidivism.1


       1
         McCormick’s argument that the court inappropriately weighed certain factors is not
supported by the record. While the court specifically referenced the bank teller’s pregnancy and
McCormick’s physical capacity to commit further crimes, the record does not indicate that it
granted these factors any greater weight than other relevant factors. Further, although the court
did disregard McCormick’s possible state sentence, it explained that it was doing so because it
“could not control what happens in the state system.”

                                                3
AFFIRMED.




            4